 In the Matter of RIVAL FOODS,INC.andINTERNOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OFAMERICA,LOCALUNION No. 633, AFLCase No. 1-8-5176SUPPLEMENTALDECISIONANDDIRECTIONFebruary 7, 1947On November 8, 1946, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceeding.;Pursuant to the Direction of Election, an election by secret ballot wasconducted among the employees in the appropriate unit on December6, 1946, under the direction and supervision of the Regional Directorfor the First Region (Boston, Massachusetts).Upon the conclusionof the election, a Tally of Ballots was furnished the parties in accord-ance with the Rules and Regulations of the Board. -The Tally shows that there were approximately 15 eligible votersand that 14 ballots were cast, of which 7 were for InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union No. 633, AFL, hereinafter referred to as thePetitioner, 6 were against the Petitioner, and 1 was challenged.Thechallenged ballot, that of Stanley Parmley, was sufficient to affect theresults of the election.Thereafter, on December 19, 1946, the RegionalDirector, following an investigation, issued and duly served upon theparties a Report on Challenged Ballot, recommending that thechallenge to the ballot be overruled and that the ballot be opened andcounted.The Petitioner has filed exceptions to the Report on Chal-lenged Ballot, and the Employer has filed a reply to the exceptions.We have considered the Report on Challenged Ballot, the exceptionsthereto, and the Reply to the Exceptions and we find as follows :Of the Petitioner's exceptions herein to the Regional Director'srecommendation with respect to the challenged ballot, only one isaddressed to the recommendation on the merits.The Petitioner urgestherein that, at the time of the election, Parmley was not a regular'71N L R B 62272 N L R B., No. 88492 RIVAL FOODS, INC.493,employee and was therefore ineligibleto vote.TheRegional Directorreports that Parmley was first employed by the Employer during thepay-roll period used to determineeligibilityto vote in the election, thathe worked full time during the 4 remaining work days of that pay-rollperiod, and has worked on a full-time basis ever since.The Petitionerdoes not dispute these facts.Although the Petitioner adverts, in support of its position as to,the status of Parmley, to a contract between a sister local and theEmployer at another plant and to other contracts in the area involv-ing Employers with similar operations, those contracts are clearly notcontrollingherein.We are persuaded, on all the facts, that Parmley was hired by the,Employer as a full-time regular employee and that, having workedduring the eligibility pay-roll period in a category embraced in theappropriate unit, he was eligible to vote in the election.In view of the foregoing and inasmuch as we find no merit in the,other exceptions, we shall, in accordance with the recommendationof the Regional Director, overrule the challenge to the ballot ofStanley Parmley, and direct that it be opened and counted.DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Rival Foods, Inc., Portsmouth,,New Hampshire, the Regional Director for the First Region shall,,pursuant to the Rules and Regulations of the Board,within ten (10)days from the date of this Direction, open and count the challengedballot of Stanley Parmley, and shall thereafter prepare and causeto be served upon the parties in this proceeding a Second SupplementalTally of Ballots.